Tarier Krinsky & Drogin LLP

 

1350 Broadway Richard L. Steer
New York, NY 10018 nD sor
P 212.216.8000 ee a

F 242.216.8001 iio rsteer@tarterkrinsky.com

www tarterkrinsky.com

January 30, 20

Via ECF

See gate Bp
United States District Court a,

   

Hon. George B. Daniels

United States District Judge SO ORDERE
Southern District of New York FEB 05 202¢) The initial conferenc
500 Pearl Street adjourned from February 10
New York, New York 10007 2020 to March 4 :
a.m. , 2020 at 9:30
NM

Re: = Jermaine Deleston v. Turnmill LLC et al. a 7 >
Case No. 19-cv-10047(GBD) ae fe Done

Dear Judge Daniels, ws

We represent defendant Harvard Agency Co., Inc. (referred to herein as “Defendant”) in
the referenced action. Pursuant to Rule If.C of Your Honor’s Individual Rules and Practices, we
write to respectfully request an adjournment of the Initial Pretrial Conference currently
scheduled for February 19, 2020 at 9:30 AM [Dkt. No. #7]. Plaintiff's counsel and co-Defendant
Turnmill LLC’s counsel consent to this request.

We are seeking the adjournment because | am scheduled to be out of town for that week.
The parties are available and propose the week of February 24 or March 2 for the Initial

Conference subject to Your Honor’s convenience.

This is Defendant's first request for an adjournment. We thank the Court for ils time and
consideration.

Respectfully submitted,

TARTER KRINSKY & DROGIN LLP
Attorneys for Defendant Harvard Agency Co., Inc.

By: ___/s/ Richard L. Steer
Richard LL. Steer

ce: Plaintiffs counsel (ECF)
Turnmill LLC’s counsel (ECF)

(Clien/086259/1/02012934. DOCK }

 

 
